Claim Objections
Claims 3 and 4 objected to for minor informalities.
Claims 1-20 rejected under 35 USC § 112(b).
Claims 1-21 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3 and 4 objected to because of the following informalities: 
Claims 3 and 4 recite "the identical notation" (twice in each claim). There is no antecedent basis for the identical notation. For purposes of examination, Examiner interprets the identical notation as referring to the notation of the first keyword.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites "a detection unit that detects an identical or similar word." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I). Dependent claims 2-20 are rejected under 35 USC 112(b) as dependent on an indefinite claim.
	Claim 1 recites "the second keyword having a meaning which is not identical but similar to a meaning of the first keyword." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of "meaning" necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I). Dependent claims 2-20 are rejected under 35 USC 112(b) as dependent on an indefinite claim.
	Claim 4 recites "a word having the identical notation except for a small difference." The term "small" is representative of a subjective term, because defining how much of a difference is a "small difference" depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. PG-Publication No. 2011/0249905 A1, in view of Kay et al., U.S. PG-Publication No. 2016/0224524 A1, further in view of Connor, U.S. PG-Publication No. 2011/0307497 A1.

Claim 1
	Singh discloses an information processing apparatus comprising: a storage unit that stores a first keyword obtained by combining a plurality of words. Singh discloses "system for extracting data from paper and digital documents." Singh, ¶ 94. Data extraction system 452 comprises a data feature extraction system 810 that "identifies canonical labels that occur in an image by searching through the extracted text data for corresponding expected labels" and trained data database 832 that stores an expected label set. Id. at ¶¶ 250-258. Accordingly, Singh discloses database 832 (i.e. a storage unit) storing expected labels (i.e. keywords).
an extraction unit that extracts a text string indicating a value corresponding to the first keyword, from a result of text recognition on a document image. Data feature extraction system 810 "identifies … label-value pairs," wherein "a label feature and a value feature that correspond to each other are merged into a Label-value pair feature." Id. at ¶¶ 253; 257. 
	Singh discloses that database 832 stores a first keyword and second keyword as an associated keyword group. Singh discloses that for each canonical label there is a "set of expected labels that correspond to learned variations of the canonical label." For example, the learned variation include a first label "Social Security Number" and a second label "Soc. Security No." Id. at ¶¶ 302; 304. The first label and the second label share an identical word: "security."
	Singh does not expressly disclose a detection unit that detects an identical or similar word as a reference word being a reference of a combination, from a plurality of words included in the first keyword and a second keyword in response to reception of an instruction to newly register the second keyword having a meaning which is not identical but similar to a meaning of the first keyword.
	Kay discloses a detection unit that detects an identical or similar word as a reference word being a reference of a combination, from a plurality of words included in the first keyword and a second keyword in response to reception of an instruction to newly register the second keyword having a meaning which is not identical but similar to a meaning of the first keyword. Kay discloses a method for identifying user-entered phrases in textual input. Kay, ¶ 32. In one embodiment, Kay discloses means to determine similar meaning phrases. The system "records a phrase and associated the saved phrase with [an] identified context." The system "includes approximate matching that associates or merges similar phrases." The system can determine two Id. at ¶ 38. Accordingly, Kay detects an identical shared word (i.e. reference word) between a first and second phrase (i.e. first and second keyword) in response to the system recording a phrase that is similar to an already stored phrase (i.e. registering the keyword with similar meaning).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Singh and Kay before them to modify the method of extracting form data using known labels and their variations of Singh to incorporate identifying phrase variations using common words as taught by Kay. One of ordinary skill in the art would be motivated to integrate identifying phrase variations using common words into Singh, with a reasonable expectation of success, in order to use increase the accuracy of determining phrase variations using morphological features of identical words, synonyms, and sentence structure. See Kay, ¶ 38.
	Singh-Kay does not expressly disclose storing a first keyword obtained by combining a plurality of words and an output unit that outputs a new third keyword obtained by combining the reference word and at least one of a first target word or a second target word while maintaining a context with the reference word, the first target word being connected before or after the reference word in the first keyword, and being a target of a combination, the second target word being connected before or after the second keyword, and being a target of the combination.
	Connor discloses storing a first keyword obtained by combining a plurality of words and an output unit that outputs a new third keyword obtained by combining the reference word and at least one of a first target word or a second target word while maintaining a context with the reference word, the first target word being connected before or after the reference word in the first keyword, and being a target of a combination, the second target word being connected before or after the second keyword, and being a target of the combination. 
	Connor discloses a text based search method comprising a step of creating seed phrases based on a given search phrase. Connor, ¶¶ 37; 40. Seed phrases are created by applying minor variations on the search phrase, including "a phrase with words that are … alternative spelling variations of the words in the search phrase; a phrase with words that are grammatical variations (such as variation in tense, plurality, or voice) of the words comprising the search phrase a phrase with words that are the same as those comprising the search phrase, except for the addition or deletion of grammatical articles … or relatively-neutral modifiers, a phrase with words that are the same as those comprising the search phrase, but are in a different word orders … and a phrase that is a phrase synonym for the search phrase." Connor, ¶ 40. Accordingly, Connor discloses creating a new phrase (i.e. new third keyword) by generating a different combination of the same words in a search phrase (i.e. first keyword).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using label variations to extract document data of Singh-Kay to incorporate the method of creating phrase variations of a given phrase as taught by Connor. One of ordinary skill in the art would be motivated to integrate creating phrase variations of a given phrase into Singh-Kay, with a reasonable expectation of success, in order to increase the accuracy of form extraction by using label variations created using grammatical variations that "can be substituted for an original [label] … without substantively changing the meaning." See Connor, ¶ 40.


Claim 2
	Kay discloses wherein the detection unit detects the identical or similar word based on a result of morphological analysis on the first keyword and a result of morphological analysis on the second keyword. Besides identifying identical words, Kay discloses an embodiment wherein similar words in the phrases are determined using synonymic features and "the structure of each sentence" (i.e. morphological analysis). Kay, ¶ 38.
	Connor discloses the output unit outputs the third keyword based on the result of the morphological analysis on the first keyword and the result of morphological analysis on the second keyword. Besides identifying identical words, Connor generates phrase variations using grammatical variations (e.g. tense, plurality, or voice), deletion of grammatical articles, and synonymic features (i.e. morphological analysis). Connor, ¶ 40.

Claim 3
	Kay discloses wherein the identical or similar word refers to any one of a word having the identical notation, a word having the identical notation except that there is fluctuation, and a word which has a different notation and the identical meaning. Besides identifying identical words, Kay discloses an embodiment wherein similar words in the phrases are determined using synonymic features and "the structure of each sentence" (i.e. morphological analysis). Kay, ¶ 38.

Claim 4
	Kay discloses wherein the identical or similar word refers to any one of a word having the identical notation, a word having the identical notation except for a small difference, and a word which has a different notation and the identical meaning. Besides identifying identical words, Kay discloses an embodiment wherein similar words in the phrases are determined using synonymic features and "the structure of each sentence" (i.e. morphological analysis). Kay, ¶ 38.

Claim 5
	Connor discloses wherein a word as a prefix or a suffix is added to at least one of the first target word or the second target word or is deleted from at least one of the first target word or the second target word. Besides identifying identical words, Connor generates phrase variations using grammatical variations (e.g. tense, plurality, or voice), deletion of grammatical articles, and synonymic features (i.e. morphological analysis). Connor, ¶ 40. Changes in tense and plurality include modifying the prefix and/or suffix of a word.

Claim 6
	Connor discloses wherein a word as a prefix or a suffix is added to at least one of the first target word or the second target word or is deleted from at least one of the first target word or the second target word. Besides identifying identical words, Connor generates phrase variations using grammatical variations (e.g. tense, plurality, or voice), deletion of grammatical articles, and synonymic features (i.e. morphological analysis). Connor, ¶ 40. Changes in tense and plurality include modifying the prefix and/or suffix of a word.

Claim 7
	Connor discloses wherein a word as a prefix or a suffix is added to at least one of the first target word or the second target word or is deleted from at least one of the first target word and the second target word. Besides identifying identical words, Connor generates phrase variations using grammatical variations (e.g. tense, plurality, or voice), deletion of grammatical articles, and synonymic features (i.e. morphological analysis). Connor, ¶ 40. Changes in tense and plurality include modifying the prefix and/or suffix of a word.

Claim 8
	Connor discloses wherein a word as a prefix or a suffix is added to at least one of the first target word or the second target word or is deleted from at least one of the first target word or the second target word. Besides identifying identical words, Connor generates phrase variations using grammatical variations (e.g. tense, plurality, or voice), deletion of grammatical articles, and synonymic features (i.e. morphological analysis). Connor, ¶ 40. Changes in tense and plurality include modifying the prefix and/or suffix of a word.

Claim 9
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26. 

Claim 10
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26.

Claim 11
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26.

Claim 12
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26.

Claim 13
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26.

Claim 14
	Kay discloses a display unit that displays the outputted third keyword to be selectable and receives a selection by a user. Kay discloses "graphical user interface screens … that allow for interaction with a user," including "select[ing] phrase suggestions." Kay, ¶ 26.

Claim 15
	Singh discloses wherein the third keyword selected in the display unit is controlled to be stored in the storage unit. Data extraction system 452 comprises a data feature extraction system Id. at ¶¶ 250-258. Accordingly, Singh discloses database 832 (i.e. a storage unit) storing expected labels (i.e. keywords).

Claim 17
	Singh discloses wherein the display unit further displays a reception screen for receiving an extraction result by the extraction unit and the second keyword. Singh discloses a user interface system 22 that "represents a user with a mechanism for receiving … extracted data." Singh, ¶ 102; See Also ¶ 124 (data extraction system 452 operates "to extract and present data from a wide range of documents"). Further, Singh discloses training viewer UI used to "view the training database in an UI" including "reports and representations of the training database" (i.e. trained data database 832). Id. at ¶ 220.

Claim 18
	Singh discloses wherein, in a case where a text string indicating a value corresponding to the first keyword is not extracted by the extraction unit, the display unit displays the reception screen. Singh discloses a user interface system 22 that "represents a user with a mechanism for receiving … extracted data." Singh, ¶ 102; See Also ¶ 124 (data extraction system 452 operates "to extract and present data from a wide range of documents").

Claim 19
wherein the storage unit stores the second keyword and the third keyword as an associated keyword group to which the first keyword belongs. Singh discloses that for each canonical label there is a "set of expected labels that correspond to learned variations of the canonical label." For example, the learned variation include a first label "Social Security Number" and a second label "Soc. Security No." Id. at ¶¶ 302; 304.

Claim 20
	Claim 20 is drawn to a non-transitory computer readable medium storing a program causing a computer to function as: the units of the information processing apparatus according to claim 1.
	Claim 20 recites a medium storing instructions for performing the functions of the system recited in claim 1. Accordingly, claim 20 is rejected as indicated in the rejection of claim 1.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Kay, further in view of Connor, further in view of Chang et al., U.S. PG-Publication No. 2015/0066905 A1.

Claim 16
	Chang discloses wherein the display unit displays the third keyword in a form of a directed graph. Chang discloses a system for presenting a search results summary in a graphical view. Chang, ¶ 5. In one embodiment, the graphical view is presented in a GUI and includes a Id. at ¶ 24. Figure 3 illustrates an exemplary directed graph 354 "illustrating relationships between keywords" mined from documents. Id. at ¶¶ 32; 41.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the keyword extraction method of Singh-Kay-Connor to incorporate the presentation of keywords in a directed graph as taught by Chang. One of ordinary skill in the art would be motivated to integrate the presentation of keywords in a directed graph into Singh-Kay-Connor, with a reasonable expectation of success, in order to illustrate to a user the "relationships between keywords" extracted from document. Chang, ¶ 41.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 28, 2021